Citation Nr: 0912597	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-26 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss, 
including as secondary to the Veteran's service-connected 
tinnitus. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1967 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board remanded the case to the RO for further 
development in November 2008.


FINDING OF FACT

Bilateral hearing loss was not manifested during the 
Veteran's active duty service or for many years after 
service, nor is it caused by or aggravated by the Veteran's 
service-connected tinnitus.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active duty service, nor may it be presumed to 
have been so incurred, nor is it proximately due to the 
Veteran's service-connected tinnitus.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated December 
2005, June 2006, May 2008, and December 2008 the appellant 
was informed of the information and evidence necessary to 
warrant entitlement to the benefit sought on appeal.  The 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in December 2005 prior to the initial unfavorable 
decision in January 2006.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the June 2006 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disability on appeal.   

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in January 2009, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes private 
treatment records, VA examination reports, and lay evidence.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R.  § 3.159(c).  No additional pertinent evidence has 
been identified by the claimant.   

The Veteran was afforded VA examinations in September 2005, 
January 2006, and December 2008.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Given that the claims file was 
reviewed by the examiners and the examination reports set 
forth detailed examination findings in a manner which allows 
for informed appellate review under applicable VA laws and 
regulations, the Board finds the examinations to be 
sufficient.  Thus, the Board finds that a further examination 
is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for impaired hearing.  Applicable law 
provides that service connection will be granted if it is 
shown that the Veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 
1995, opinion, VA's Under Secretary for Health determined 
that it was appropriate to consider high frequency 
sensorineural hearing loss as an organic disease of the 
nervous system and therefore a presumptive disability.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

The Veteran's service medical records fail to show any 
findings attributed to hearing loss.  The Veteran complained 
once during service in August 1967 of a ringing sensation in 
his right ear after spending a day at the firing range.  On 
the medical history portion of the May 1970 service exit 
examination, the Veteran again complained that his hearing 
bothered him during his rifle firing tests in basic training; 
however, the Veteran's level of hearing then did not show any 
hearing loss disability.  During the medical examination 
portion of the service exit examination, pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
5
5
5
5
5

The Veteran was afforded a VA examination in September 2005, 
during which pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
35
50
LEFT
5
5
30
45
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The test results show mild to moderate sensorineural hearing 
loss.  The examiner did not address the nexus between hearing 
loss and service in this examination.  

On the authorized audiological evaluation in January 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
50
55
LEFT
5
15
35
55
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
These findings show high frequency moderate to moderately 
severe sensorineural hearing loss with excellent word 
recognition in both ears.  The Veteran's hearing levels fall 
under the definition of a disability due to impaired hearing 
set forth in 38 C.F.R. § 3.385.  The January 2006 examiner 
opined that the hearing loss was not caused by noise exposure 
during military service.  The examiner cited to the service 
records which showed no changes or shifts of hearing while in 
service.  The examiner commented that there is no evidence 
from scientific literature to support a delay in the onset of 
hearing loss as a result of acoustic noise exposure. 

In December 2008, the Veteran was afforded another VA 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
25
50
55
LEFT
10
10
35
55
60

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 percent in the left ear.  
The December 2008 examiner stated that there is no evidence 
in the scientific literature that would suggest a significant 
onset of hearing loss years after noise exposure.  He also 
stated that it is known that tinnitus can exist independently 
of hearing loss.  He opined that it is less likely as not 
that the Veteran's hearing loss is caused by or related to 
military noise exposure and that it is less likely as not 
related to the Veteran's already service-connected tinnitus.

Although, the Veteran's level of hearing in both ears meets 
the requirements set forth in 38 C.F.R. § 3.385 for a hearing 
loss disability, the preponderance of the evidence is against 
a finding that the hearing loss disability is either related 
to service or causally related to the Veteran's tinnitus.  
The VA examiner in January 2006 opined that the Veteran's 
hearing loss is not caused by or a result of noise exposure 
he experienced during military service.  The examiner based 
the opinion on the lack of changes or shifts of hearing while 
in military service.  The Veteran had normal hearing 
sensitivity when discharged from military service.  Also, the 
examiner pointed out the lack of scientific literature that 
would support a delay in the onset of hearing loss as a 
result of acoustic noise exposure.  The December 2008 
examiner offered an opinion that there is no relationship 
between the service-connected tinnitus and the Veteran's 
hearing loss.  In the context of the examiner's report, the 
Board views this as an opinion arguing against causation or 
aggravation. 

While acknowledging the Veteran's belief that his disability 
is due to service, it is well established that as a lay 
person, the Veteran is not considered capable of opining as 
to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  No medical evidence in 
the record finds a relation between active duty service and 
the disability or between the Veteran's tinnitus and the 
disability.  The VA examiners provided the only medical 
opinions which address a possible link to service or to the 
tinnitus and those opinions weigh against either such a 
nexus.  The Veteran failed to produce any medical opinion 
confirming his belief that his current hearing loss is 
related to his active duty service or to his current 
tinnitus.  As such, the preponderance of the evidence weighs 
against the claim.

As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine does not apply, and the 
claim for service connection for bilateral hearing loss must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


